Appeal by the People from an order of the Supreme Court, Kings County, entered March 3, 1980, which granted defendants’ oral motion to dismiss the indictment on the ground that they had been denied a speedy trial. Order reversed, on the law, motion denied and indictment reinstated, without prejudice to renewal of the motion upon compliance with CPL 210.45, and if new facts are alleged. A motion pursuant to CPL 210.20 to dismiss an indictment for failure to grant defendant a speedy trial must be made in writing (CPL 210.45; People v Weinberg, 59 AD2d 727). Had we reached the merits we would have denied the motion. Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.